NOTE: This order is nonprecedentia1.
United States Court of AppeaIs
for the FederaI Circuit
IN RE GOOGLE INC.,
Petiti0ner.
Misce1laneous Docket No. 106
On Petition for Writ of Mandamus to the United States
District Court for the Northern District of Ca1ifornia in
case no. 10-CV-3561 Judge Wi11iam A1sup.
ON PETITION
ORDER
Goog1e Inc. submits a petition for a writ of mandamus
to direct the United States District Court for the Northern
District of Ca1ifornia to (1) confirm that the August 6,
2010 emai1 (and all drafts thereof) authorized by Tim
Lindho1m are privileged, (2) grant all of the relief detailed
in its Pr0posed Order submitted be1ow, (3) seal its Oct0-
ber 20, 2011 order denying Rule 72(a) re1ief, and (4)
vacate its November 2, 2011 order stripping the Lindholm
email and drafts of their confidential designations
Upon consideration thereof,

1N ar GooGLE 2
IT ls ORDERED TH_A'r:
0rac1e America, Inc. is directed to respond no later
than November 28, 2011.
FoR THE COUR'1‘
NUV 0 8  /s/ Jan Horba1y
Date J an Horba1y
C1erk
cc: Robert A. Van Nest, Esq.
David B0ies, Esq. F"_ED
C1erk, United States District Court for the Northern 5-3i.g%Q\'f§E|§3F{:Ai\_PH3¥»?:|{J5H°9R
District Of Ca1ifornia
319 novo 0 3 2-cm
}AN HORBALY
CLERK